Peck, P. J. (dissenting).
The testator anticipated the situation presented in this case and provided for it. The business was not to be disrupted or fall afoul of internal factional friction. The means of resolving controversy were supplied. The accounting now sought by plaintiffs does not appear necessary or useful. If defendants are not entitled to summary judgment, there are at least, in my opinion, triable issues of fact as to the need or desirability of an accounting, as to the purpose for which it is sought and the consequences which will ensue, all in the light of the testator’s contemplation and directions.
The order appealed from should be affirmed.
Cohn, Botein, Rabin and Cox, JJ., concur in Per Curiam opinion; Peck, P. J., dissents and votes to affirm in opinion.
*655Order reversed insofar as it denies the cross motion of plaintiffs for summary judgment, and judgment is decreed in their favor directing a partnership accounting and appointing a referee to ascertain the value of the estate’s interest in the partnership. Insofar as the order denies the motion of defendant Jacob J. Shubert for summary judgment, it is affirmed. Settle order on three days’ notice. [See post, p. 774.]